DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the claim requires 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US 2006/0123725) in view of Kunal et al. (US 2013/0101822) and Masuda (US 2012/0219355). 
Regarding claim 1, Godwin teaches a composite panel comprising a core, two face sheets secured to the core (Pg. 1, Paragraph [0017]; Fig. 1). The core is formed from fiber insertions #108 which are then drawn over by a resin (“a core member having a perimeter separating opposing first and second side surfaces, the core member formed from a core material including a fiber and a binder”) (Pg. 2, Paragraph [0024]). At least one cavity or utility space may be formed in the composite between the fibers (“a cavity defined in the core member, the cavity configured to receive an embedded component of the structural laminate panel”) (Pg. 2, Paragraph [0026]). The cavity is of a width that is smaller than the thickness of the core layer (“the cavity extending to a closed side between the first and second side surfaces”) (Pg. 2, Paragraph [0028]). Additionally, the cavity may be formed such that it may be formed as a utility box which may have a jigsaw cut into the wall if access to the utility box is necessary (“the cavity extending from an open side at the first side surface”) (Pg. 2, Paragraph [0029]). As discussed above, the core further comprises two face sheets (#104, #106) on opposing sides (“an auxiliary reinforcing sheet of an auxiliary material affixed to a first side surface of the core member”) (Pg. 2, Paragraph [0024]). The composite panel may further have covers being applied to the face sheets (“a first reinforcing skin member and a second reinforcing skin member”) (Pg. 2, Paragraph [0025]). 
Godwin is silent with respect to the face sheets being affixed to the core members by means of a first and second adhesive layer. Godwin is additionally silent with respect to the face sheet only being affixed to a portion of the core and the cover covering the entirety of the first side surface wherein the face sheet and the covering are formed from distinct materials.

Masuda teaches panel members which include a core member with a honeycomb structure and a first and second surface plate on opposite sides of the core (Pg. 2, Paragraph [0035], Fig. 1). The panel further includes an insert nut inserted into a cavity which is surrounded by a first metal plate and reinforcing member (Pg. 2, Paragraphs [0039]-[0043]; Fig. 1). The first metal member extend from the cavity holding the insert nut outward but does not extend the length of the panel and allows to enhance both the pull out strength and the shear strength of the insert nut in the cavity (Pg. 5, Paragraph [0114]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Godwin such that the face sheets are formed to only cover a portion of the core, and particularly surrounding the cavity but not the entire composite of Godwin in order to enhance the shear strength of the cavity in the composites as taught by Masuda, and are formed as woven or non-woven materials and the cover layers are formed as decorative layers covering the face sheets formed from thermoplastics such that the layers are affixed to the core by means of an adhesive as taught by Kunal such that both Godwin and Kunal are directed towards structural composites with a core and skin/face sheets. Additionally, one of 
Regarding claim 2, Godwin teaches the composite panel as discussed above with respect to claim 1. Furthermore, the panel may be configured to include more than one cavity (Pg. 2, Paragraph [0026]). 
Regarding claims 5 and 6, Godwin teaches the composite panel as discussed above with respect to claim 1. The cavity may also be configured to accommodate utility lines as illustrated in Fig. 3a and 3b (“wherein the cavity defines a channel”) (Pg. 2, Paragraph [0033]). Furthermore, the cavities may be configured to hold water lines, gas lines, and power lines (“wherein the embedded component is a conduit for mounting within the channel” & “wherein the conduit is a pneumatic hose, an electrical wire, and a hydraulic line”) (Pg. 2, Paragraph [0033]). 
Furthermore, it is noted that the invention is directed to a cavity that is configured to receive an embedded component, as recited in claim 1. The claim is directed to a laminate panel having a core member, two skin layers, and a cavity which is shaped to receive a conduit rather than the conduit held within the cavity. As such, the limitation is given weight to the extent that the shape of the cavity is structurally able to hold the conduit of claims 5 and 6.
Regarding claim 7, Godwin teaches the composite panel as discussed above with respect to claim 1. The cavity may be formed as a box formed with a jigsaw cut as illustrated in Fig. 3b (“wherein the cavity defines a chamber”) (Pg. 2, Paragraph [0029]). 
Regarding the limitations of “wherein the embedded component includes at least one of a lock assembly, a hinge, a battery, and a circuit board,” it is noted that the invention is directed to a cavity that is configured to receive an embedded component, as recited in claim 1. The 
Regarding claim 8, Godwin teaches the composite panel as discussed above with respect to claims 1 and 7. As noted above with respect to claim 7, the invention is directed to a cavity that is configured to receive an embedded component and not necessarily the embedded component within the cavity. Therefore, the limitations of the claim are given weight to the extent they further limit the structure of the claimed invention, which appears to be the limitation of “wherein the chamber extends to the perimeter for permitting extension and retraction of a locking bolt of the lock assembly from the structural laminate.” As discussed above, the cavity may be formed as a jigsaw cut which is illustrated as extending to the perimeter of the panel in Fig. 3b. 
Regarding claim 10, Godwin teaches the composite panel as discussed above with respect to claim 1. The cavity may be formed from a jig saw cut which may or may not be covered as illustrated by #130 in Fig. 3b (“comprising an aperture defined through at least one of the first and second skin members and the auxiliary reinforcing member for communicating with the cavity”) (PG. 2, Paragraph [0029]). 
Regarding claim 11, Godwin teaches the composite panel as discussed above with respect to claim 1. Furthermore, the core of the insertion density of the fibers may be non-uniform (“wherein the core member comprises a first portion formed from the core material, 
Regarding claims 12 and 13, Godwin teaches the composite panel as discussed above with respect to claims 1 and 11. As discussed above, there may be one or more cavities present (Pg. 2, Paragraph [0026]; Fig. 3b). Furthermore, the density of the fibers may be greater near the cavities than away from the cavity (Pg. 3, Paragraph [0038]). As such, one of ordinary skill in the art would appreciate that the multiple cavities as illustrated in Fig. 3b, would be located in an area surrounded by both lower and higher density fibers, such that the higher density fibers are located closer to the cavities (“wherein the cavity is defined in the core material” & “further comprising a secondary cavity defined in the secondary core material”). 
Regarding claim 14, Godwin teaches the composite panel as discussed above with respect to claim 1. Godwin teaches the composite panel being used in construction, vehicles, and any number of other facilities and structures (Pg. 1, Paragraph [0003]). 
Regarding claim 15, Godwin teaches the composite panels as discussed above with respect to claim 14. As discussed above, Godwin teaches the composites as being used in vehicles. Kunal further teaches the composites as being used in a motorhome sidewall panel (“trailer door”) (Pg. 2, Paragraph [0013]).

Response to Arguments
Applicant’s arguments/amendments to claim 1, see page 5, filed 10/1/2021, with respect to the 35 U.S.C. 112 rejection of claim 1 have been fully considered and are persuasive.  The rejection of 4/1/2021 has been withdrawn. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783